 

Exhibit 10.6

Severance Agreement and General Release

This Severance Agreement and General Release (the “Agreement”) dated December
22, 2014 is made and entered into by Leonard Crane (the “Executive”) and
American Water Works Service Company, Inc. (“American Water” or the “Company”).
As used herein any reference to the “Company” shall mean American Water Works
Company, Inc., American Water Works Service Company, Inc., and all of their
respective divisions, parents, subsidiaries, affiliates or related companies,
their past, present and future officers, directors, shareholders, benefit plans,
insurers, attorneys, legal representatives, employees and agents and all of
their respective heirs, executors, administrators, successors and assigns, or
any other persons and/or entities through which American Water has acted with
respect to the Executive.

RECITALS

WHEREAS, the Executive is employed by the Company as Vice President Human
Resources of American Water Works Service Company, Inc.;

WHEREAS, the Executive’s employment will be terminated on January 16, 2015;

WHEREAS, the Executive’s continued assistance is needed to effectuate an orderly
transition;

WHEREAS, without admission of liability on the part of either of the Executive
or the Company (herein, the “Parties”), the Parties desire to establish terms
for a transition, to resolve amicably the Executive’s separation from
employment, and to establish the terms of a severance agreement and release of
claims; and

WHEREAS, the Executive is advised that the Executive has twenty-one (21) days to
consider this Agreement, that the Executive is advised to consult with the
Executive’s own attorney prior to signing this Agreement, and that the Executive
may revoke the Agreement for a period of seven (7) days after signing it and the
Agreement shall not be effective or enforceable until the expiration of the
seven (7) day revocation period.

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

1.

Transition and Separation From Employment.

a.

Transition. The Executive will facilitate a transition from the date hereof
through midnight on January 16, 2015 (the “Transition Period”).

i.

During the Transition Period, the Executive’s physical presence in the office
will be required to perform the transition tasks as defined below in
Section 1.a.ii. unless otherwise instructed by the President and Chief Executive
Officer of the Company or her designee.

ii.

During the Transition Period, the Executive shall perform and make reasonable
good faith efforts to complete tasks and assignments specified by the President
and Chief Executive Officer of the Company or her designee and to effect an
orderly transition. Specifically, the Executive shall be responsible for those
tasks and activities set forth in Exhibit A hereof (the “Transition Tasks”).

iii.

During the Transition Period and thereafter the Executive shall be available to
answer questions and provide assistance on matters for which the Executive has
knowledge or relevant information.

b.

Separation From Employment Date. The Executive’s employment with American Water
shall be terminated effective January 16, 2015 (the “Separation From Employment
Date”). The Executive will be paid through and including the Separation Date,
will continue to be covered under American Water’s group health insurance plan
through the Separation From Employment Date, and will be paid for any unused
accrued vacation days as of the Separation From Employment Date.

 

[g20150805191903505524.jpg]                                 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and Leonard Crane

 

2.

Severance; Conditions of Receipt and Timing. In return for the execution and
non­revocation of the Agreement and the good faith performance by the Executive
of the Executive’s obligations described in this Agreement and provided that the
Executive signs the Agreement within twenty-one (21) days from December 22, 2014
and signs the release of claims attached hereto at Exhibit B on or after the
Separation From Employment Date, but no later than twenty-one (21) days after
the Separation From Employment Date, the Company agrees to provide the Executive
with the following compensation and benefits:

a.

Severance. American Water shall pay to the Executive a severance of $230,000
(the equivalent of twelve (12) months of pay at the Executive’s current salary)
(the “Severance Payments”). The Severance Payments will be paid to the Executive
in bi­weekly installments in the Company’s regular payroll cycle over the twelve
(12) month period following the Separation From Employment Date (the “Severance
Period”), subject to all applicable federal, state and local taxes and
deductions in accordance with American Water’s normal payroll practices.

b.

Group Health Insurance. The Executive may, at the Executive’s option, continue
to participate in American Water’s group health insurance plan pursuant to the
federal Consolidated Omnibus Budget Reconciliation Act (“COBRA”). American Water
will pay all COBRA premiums and related costs for the Executive for twelve (12)
months following the Executive’s Separation From Employment Date. Thereafter,
the Executive and any eligible dependents will be entitled to continue health
care coverage at the Executive’s sole expense for the remaining balance of the
COBRA coverage period. The Executive’s right to COBRA health care continuation
will be set forth in a separate letter. If the Executive elects not to
participate in the Company’s group health insurance plan or if the Executive
fails to make timely monthly contributions (as this term is defined in the COBRA
documentation that shall be provided the Executive), the Executive shall lose
all eligibility for continued participation in the Company’s group health
insurance plan.

c.

AIP Award. The Executive will be eligible to receive a 2014 Annual Incentive
Plan (“AIP”) award if such an AIP award is paid out to eligible participants.
The amount for the AIP award shall be calculated from January 1, 2014 to
December 31, 2014 at 45% of $230,000 and adjusted by the Corporate Multiplier.
The AIP award, if such an award is paid, shall be payable to the Executive in
its entirety in a lump sum, less applicable withholdings, at the same time as
other AIP awards are distributed to other executives of the Company. The
Executive shall receive no other AIP award.

d.

Long Term Incentive Plan. The Executive shall have ninety (90) days from the
Separation From Employment Date to exercise any vested stock options granted to
the Executive pursuant to the Company’s Long Term Incentive Plans (the “LTIP”)
under which the Executive received benefits. Any stock option, restricted stock
unit, or performance stock unit not vested on or before the Separation From
Employment Date will be forfeited. The Executive shall receive no other LTIP
award.

e.

Transition Bonus. In recognition of and appreciation for the Executive’s
agreement to continue his employment and to assist in transitioning his duties
as described in Section 1 until a successor is named, the Company shall pay the
Employee a special bonus of $25,000 (“Transition Bonus”) subject to all
applicable federal, state and local taxes and deductions in accordance with
American Water’s normal payroll practices. Such Transition Bonus shall be
payable to the executive within ten (10) days following the Separation From
Employment Date.

f.

Life Insurance. During the Severance Period, the Executive shall continue to
participate in any employee or executive life insurance plan sponsored by the
Company under which the Executive was covered as of the Separation From
Employment Date, subject to the same terms and conditions as are applicable to
then current active employees or executives of the Company during the Severance
Period.

g.

Retirement Benefits. The Executive will be entitled to all vested retirement
benefits, if any, to which the Executive is entitled pursuant to the terms of
the Company’s retirement plans.

h.

Employee Assistance Program. The Executive shall continue to be eligible to
participate in the American Water Employee Assistance Program following the
Separation From Employment Date subject to the same terms and conditions as are
applicable to then current active employees and executives of the Company during
the Severance Period.

i.

Outplacement Services. American Water will provide the Executive twelve (12)
months of outplacement services following the Separation From Employment Date
through a designated provider arranged by the Company to assist the Executive in
obtaining other employment. The parties agree that the designated provider shall
be Career Concepts and that Career Concepts shall provide executive level
outplacement services. The Executive will be provided direction on accessing
outplacement services in a separate letter following the execution and
non-revocation of this Agreement and Exhibit B.

 

 

2

[g20150805191903661524.jpg]

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and Leonard Crane

 

j.

Conditions of Receipt and Timing. The Executive shall not be entitled to receive
the Severance Payments, the Company-paid COBRA premiums, the AIP award, the
LTIP, Transition Bonus, the life insurance, the outplacement services, or
continued access to the American Water Employee Assistance Program unless and
until the Executive signs this Agreement, the Executive signs the attached
Exhibit B, and the seven (7)-day Revocation Period referenced in Section
4(c)(vi) below expires without the Executive having exercised the Executive’s
right of revocation. Provided that this Agreement and Exhibit B are signed, and
are not revoked, the Severance Payments and the benefits described herein will
be made to the Executive consistent with the terms in Section 2a.

3.

Confidentiality; Non-Disclosure; Return of Property, Disparaging Statements, and
References.

a.

Confidentiality. The Executive shall not at any time disclose the terms of this
Agreement or the circumstances surrounding the Executive’s separation from
employment with American Water with any person or entity except that the
Executive may disclose information about either subject matter with the
Executive’s attorney, tax advisor or spouse/legal partner provided that the
Executive’s attorney, tax advisor or spouse/legal partner first agrees to
maintain the confidentiality of any disclosed information as a condition of
receiving the information. The Executive may also disclose the terms of this
Agreement to the extent necessary to apply for unemployment compensation
benefits. Nothing contained in this Agreement shall preclude the Executive from
cooperating fully with any governmental investigation.

b.

Non-Disclosure of Confidential Information and Trade Secrets. The Executive
acknowledges that as an employee of American Water the Executive had access to
and was entrusted with the Company’s confidential and proprietary business
information and trade secrets. At all times prior to, during, and following the
Executive’s separation from employment with American Water, the Executive
represents that the Executive has maintained and agrees that the Executive will
continue to maintain such information in strict confidence and has not
disclosed, used, transferred or sold and will not disclose, use, transfer or
sell (directly or indirectly) such information to any third party (except as may
be required by law or legal process) so long as such information or proprietary
data remains confidential and has not been properly and lawfully disclosed or is
not otherwise in the public domain.

c.

Definition of’ Confidential and Proprietary Business Information and Trade
Secrets”. For purposes of this Agreement, “confidential and proprietary business
information and trade secrets” includes, but is not limited to, all information
about markets, key personnel, operational methods, proprietary intellectual
property, real property, plans for future developments, projects in the
pipeline, bid information, manuals, books, training materials, forms and
procedures, policies, customer or prospective customer lists, customer related
data, marketing plans and strategies, financial information, documents relating
to any of the foregoing, and other written and oral materials (whether
computerized or on hard copy) which are related to the business of the Company
and the confidentiality of which the Company attempts to maintain with
reasonable efforts and which the Company has not released to the general public.

d.

Return of Property. The Executive shall immediately return to American Water
(and shall not retain any copies of) any and all property of the Company in the
Executive’s possession, including (without limitation) all papers, documents,
business plans, project pipeline information, correspondence, office pass,
telephones, blackberry, credit cards, electronic or digitally stored
information, and computer equipment, and copies thereof on the Separation From
Employment Date.

e.

Disparaging Statements. The Executive agrees that the Executive will not make
any statements or comments that would tend to disparage or would be detrimental
to the Company.

f.

References. The Executive agrees that all requests for references from
prospective employers will be directed solely to the attention of Melanie
Kennedy, Senior Director Human Resources, American Water Works Service Company,
Inc., 1025 Laurel Oak Road, Voorhees, NJ 08043, melanie.kennedy@amwater.com.
Upon any request for a reference, Ms. Kennedy will solely confirm the
Executive’s dates of employment with American Water, positions the Executive
held with American Water, the Executive’s last salary earned with American Water
and that the Executive’s employment ended on January 16, 2015.

g.

Taxes. As required by law, the Company will issue the appropriate IRS Form(s) at
the appropriate time. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions oflaw then in effect. The Executive agrees that (i)
the Executive shall be solely responsible for all taxes, including, but not
limited to, income and excise taxes, imposed on the Executive in respect of
amounts paid to the Executive by the Company under this Agreement; and (ii) the
Executive shall not seek reimbursement from the Company for such taxes.

 

 

3

[g20150805191903661524.jpg]

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and Leonard Crane

 

h.

Internal Revenue Code Section 409A Exception. The Company has informed Executive
that the Executive qualifies for an exception from Section 409A of the Internal
Revenue Code (“Section 409A”) that applies to separation pay plans, such as
described herein, and as a result the Executive is not subject to a six (6)
month payment delay for a “specified employee” as that term is defined under
Section 409A. The Company agrees that should the Internal Revenue Service deem
any payments hereunder to constitute deferred compensation for purposes of
Section 409A, the Company agrees to indemnify the Executive for any penalties,
interest, attorneys’ fees and other costs that may result from violation of
Section 409A.

i.

Enforcement. The parties hereto agree and acknowledge that they may seek
enforcement of this Agreement in any state or federal court of competent
jurisdiction in the state of New Jersey. The parties hereto further consent to
enforcement of any order or directive enforcing this Agreement from any court,
whether in New Jersey or elsewhere, by any other state or federal court in which
any party hereto may seek enforcement of any such order or directive and that
the parties shall not oppose application of full faith and credit principles to
the ruling of one court by another court.

4.

General Release of Legal Claims; Agreement Not to Sue; Adequacy of
Consideration; Cooperation; Claims with Government Agencies.

a.

General Release of Legal Claims. The Executive (on behalf of the Executive and
the Executive’s heirs, successors, assigns and representatives) hereby agrees to
unconditionally and irrevocably release and discharge, to the maximum extent
permitted by law, the Company from any and all claims or causes of action,
suits, and demands whatsoever in law or in equity, known or unknown, arising out
of or in any way connected with, or relating to any event, matter or occurrence
existing or occurring before you sign this Agreement, including, but not limited
to:

i.

any Claims relating to the Executive’s employment with or separation of
employment from the Company;

ii.

any statutory, regulatory, common-law or other claims of any kind, including,
but not limited to, breach of contract claims (whether written or oral, express
or implied), tort claims, public policy claims, defamation claims, retaliation
claims, wrongful discharge claims, claims for emotional distress or pain and
suffering and claims of fraud or misrepresentation;

iii.

any claims for attorneys’ fees or costs;

iv.

any discrimination, retaliation or harassment claims including, but not limited
to, claims under Title VII of the Civil Rights Act of 1964, as amended, the
Employee Retirement Income Security Act of 1974, as amended, the Americans With
Disabilities Act (“ADA”), as amended, the New Jersey Constitution, the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, the New Jersey Millville Dallas
Airmotive Plant Job Loss Notification Act, and any other claims protected by
federal, state or local laws;

v.

any claims under any federal, state or local whistle-blower laws;

vi.

any claims regarding leaves of absence, including, but not limited to, claims
under the Family and Medical Leave Act or any federal, state or local law or
statute relating to leave;

vii.

any claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions and/or other compensation of any kind, including, but not limited
to, claims under any applicable federal, state or local laws;

viii.

any claims under the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act, and any applicable federal, state or
local laws;

ix.

any claims for health and welfare benefits including, but not limited to, life
insurance, accidental death & disability insurance, sick leave or other employer
provided plans or programs for group health insurance coverage (excluding claims
for COBRA continuation coverage);

x.

any claims under any federal, state or local military leave laws, including the
Uniformed Services Employment and Reemployment Rights Act;

xi.

any claims under the Occupational Safety and Health Act;

xii.

any claims under the federal Worker Adjustment and Retraining Notification Act
or state law equivalent statutes;

xiii.

any claims under the Fair Credit Reporting Act;

xiv.

any claims under the National Labor Relations Act;

 

 

4

[g20150805191903661524.jpg]

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and Leonard Crane

 

xv.

any claims under the Sarbanes-Oxley Act; or

xvi.

any other claims relating to the Executive’s hire, employment, or separation
thereof.

b.

Scope of General Release. The Executive hereby acknowledges and agrees that this
general release includes all claims the Executive ever had, now has or which the
Executive’s heirs, agents, executors or assigns, or any of them, hereafter can,
shall or may have, for or by reason of any cause, matter or thing whatsoever
arising at any time up to and including the date that the Executive signs this
Agreement.

c.

Waiver of Claims under the Age Discrimination in Employment Act. The Executive
acknowledges and agrees that the Executive is waiving any claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that:

i.

the Executive is receiving consideration which is in addition to anything of
value to which the Executive otherwise would have been entitled; and

ii.

the Executive fully understands the terms of this Agreement and the Executive
enters into it voluntarily without any coercion on the part of any person or
entity; and

iii.

the Executive was given adequate time to consider all implications and to freely
and fully consult with and seek the advice of whomever the Executive deemed
appropriate and has done so; and

iv.

the Executive was advised in writing, by way of this Agreement, to consult an
attorney before signing this Agreement; and

v.

the Executive was advised that the Executive has twenty-one (21) calendar days
from December 22, 2014 within which to consider this Agreement before signing it
and, in the event that the Executive signs this Agreement and returns it back to
the Company during this time period, said signing constitutes a knowing and
voluntary waiver of this time period, and the Executive understands that any
changes to this Agreement, whether material or not, do not restart the
twenty-one (21) day period; and

vi.

the Executive has seven (7) calendar days after executing this Agreement within
which to revoke this Agreement (the “Revocation Period”). If the seventh day is
a weekend or national holiday, the Executive has until the next business day to
revoke. If the Executive elects to revoke this Agreement, the Executive shall
notify Melanie Kennedy, Senior Director Human Resources, American Water Works
Service Company, Inc., 1025 Laurel Oak Road, Voorhees, NJ 08043,
melanie.kennedy@amwater.com in writing of the Executive’s revocation. Any
determination of whether the Executive’s revocation was timely shall be
determined by the date of actual receipt by Ms. Kennedy.

d.

Non-Released Claims. The general release in this Section 4 does not apply to:

i.

any claims for vested benefits under any Company retirement, 401 (k), profit
sharing or other deferred compensation plan;

ii.

any claims to require the Company to honor its commitments set forth in this
Agreement;

iii.

any claims for unemployment compensation or workers’ compensation; or

iv.

any claims to interpret or to determine the scope, meaning or effect of this
Agreement.

e.

Adequacy of Consideration. The Executive agrees that this Agreement (and, in
particular, this Section 4) is supported by adequate consideration to which the
Executive would otherwise not be entitled if the Executive did not sign this
Agreement.

f.

Cooperation. The Executive agrees that the Executive shall cooperate with the
Company in the defense of any claim currently pending or hereinafter pursued
against the Company on any matter that arose during the Executive’s employment
as Vice President Human Resources for American Water Works Service Company, Inc.
without the payment of any additional compensation other than as set forth in
this Agreement. American Water shall pay the Executive for all of the
Executive’s reasonable costs and expenses incurred in connection with such
cooperation. In the case of legal proceedings, the Executive agrees to notify,
in writing, the individual then holding the office of General Counsel, American
Water Works Service Company, Inc., 1025 Laurel Oak Road, Voorhees, NJ 08043, of
any subpoena or other similar notice to give testimony or provide documentation
within two (2) business days of receipt of the same and prior to providing any
response thereto. Nothing in this Agreement shall preclude the Executive from
participating in and fully cooperating with any governmental investigation.

 

 

5

[g20150805191903661524.jpg]

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and Leonard Crane

 

g.

Indemnification. The Company agrees to defend, hold harmless, and indemnify the
Executive for any and all claims arising from and/or in any way related to
Executive’s employment with American Water, including but not limited to
reasonable attorney’s fees, costs and damages and other related litigation
expenses, for any and all claims arising out of any lawsuits, charges of
discrimination, or wage claims (the “Cases”) for which the Executive would be
indemnified if an executive of the Company. To the extent the Executive was a
covered insured by any Company insurance policy, nothing herein negates such
coverage or indemnity provided by such policy except Executive’s refusal to
cooperate as defined in Section 4(t) above. The Company’s duty to defend,
indemnify, and hold the Executive harmless shall not apply ifthe Executive fails
to cooperate in the investigation or defense of the Cases or any other
proceedings in which the Executive has been identified as a material witness. To
the extent that it is necessary for the Executive to retain counsel other than
the Company’s counsel with respect to any matter, counsel shall be selected and
paid by the Company subject to approval by the Executive, which approval shall
not be withheld unreasonably.

h.

Claims with Government Agencies. Nothing in this Agreement shall be construed to
prevent the Executive from filing a charge with, or participating in an
investigation conducted by, any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (EEOC), or
applicable state/city fair employment practices agency, to the extent required
or permitted by law. Nevertheless, the Executive gives up the right to receive
any monetary relief whatsoever, including but not limited to financial benefit
or monetary recovery from any lawsuit filed or settlement reached by the EEOC,
applicable state/city fair employment practices agency, or anyone else with
respect to any claims released and waived in this Agreement. Additionally, after
entering into this Agreement, the Executive agrees to give up the right to
receive any financial benefit or monetary recovery whatsoever resulting from any
lawsuit against the Company that the Executive initiated, sponsored or in which
the Executive participated.

i.

General Release by American Water. American Water hereby agrees to
unconditionally and irrevocably release and discharge, to the maximum extent
permitted by law, the Executive from any and all claims or causes of action,
suits, and demands whatsoever in law or in equity, known or unknown, arising out
of or in any way connected with, or relating to any event, matter or occurrence
existing or occurring before the Company signs this Agreement, including but not
limited to any claims arising from and/or in any way related to Executive’s
employment with American Water so long as such conduct was not criminal or in
violation of American Water’s policies and practices existing on or before the
Executive’s Separation From Employment Date, including but not limited to
American Water’s Code of Ethics Policy.

5.

Acknowledgements Concerning Compensation. The Executive acknowledges and agrees
that the payments set forth above shall constitute the total amount owed by the
Company, and that the Executive has (i) received all wages and compensation owed
through the Separation From Employment Date, (ii) been paid by the Company for
all hours the Executive has worked for the Company, and that the Executive is in
receipt of all other amounts due from the Company through the Separation From
Employment Date, including but not limited to, all wages, payments, bonuses,
benefits, pay in lieu of notice, salary continuation or severance, compensation,
or any other remuneration of whatever kind arising from or relating to the
Executive’s employment or the termination of the Executive’s employment with
American Water, except for the payments and benefits expressly provided for
under this Agreement, and (iii) the Executive has not suffered any on-the-job
injury for which the Executive has not already filed a claim.

6.

General Terms.

a.

Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given when delivered personally to the recipient,
two (2) business days after the date when sent to the recipient by reputable
express courier service (charges prepaid) or four (4) business days after the
date when mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to the Executive and to the Company at the
addresses set forth below

If to Executive:

Leonard Crane

2041 Fitzwater Street

Philadelphia, PA 19146

 

 

6

[g20150805191903661524.jpg]

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and Leonard Crane

 

If to Company:

Office of General Counsel

1025 Laurel Oak Road

Voorhees, NJ 08043

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

b.

Modification. This Agreement sets forth the entire understanding of the Company
and the Executive as to the subject matter contained herein and can be modified
only by a writing signed by both the Executive and a duly authorized agent of
American Water.

c.

Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Company and the Executive hereto with respect to severance
payments and other benefits described herein and the settlement of claims
against the Company and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith.

d.

Assignment. All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
Company and the Executive hereto.

e.

Interpretation of Agreement. If any provision of this Agreement or application
thereof to anyone under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

f

Choice of Law and Forum. This Agreement shall be governed by the substantive law
of the state of New Jersey without regard to its conflict of law rules. The
Company and the Executive consent to the exclusive jurisdiction of the courts of
New Jersey to adjudicate any and all disputes arising between them and hereby
waive any and all objections based on alleged lack of personal jurisdiction.

The Company and the Executive have carefully read and understand all of the
provisions of this Agreement. They enter into this Agreement freely, knowingly,
and voluntarily. In entering into this Agreement, neither the Company nor the
Executive is relying upon any representations or promises not expressly set
forth in this Agreement. Intending to be legally bound to this Agreement, the
Company’s representative and the Executive sign their names below.

 

[g20150805191906239524.jpg]

 

[g20150805191906239525.jpg]

Walter Lynch

 

Leonard Crane

Chief Operating Officer, Regulated Operations

 

 

American Water Works Service Company, Inc.

 

 

 

Dated:

 

, 2015

 

Dated:

    1 – 16

, 2015

 

 

 

7

[g20150805191903661524.jpg]

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and Leonard Crane

 

EXHIBIT A

TRANSITION TASKS

The Executive shall continue to guide and oversee the following activities to
completion during the Transition Period:

1.

Ensure the continuation of existing HR projects and activities

2.

Ensure the continued transition of key staff in new roles within HR

3.

Address HR issues that may arise during the period

4.

Participate with the executive leadership team on critical company issues

 

 

 

8

[g20150805191903661524.jpg]

 

--------------------------------------------------------------------------------

Severance Agreement and General Release Between American Water

and Leonard Crane

 

EXHIBIT B

In consideration of the promises made in the AGREEMENT AND GENERAL RELEASE
entered into between Leonard Crane (the “Executive”) and American Water Works
Service Company, Inc. (the “Company”), the Executive does hereby REMISE, RELEASE
AND FOREVER DISCHARGE the Company, its officers, directors, employees, agents,
attorneys, predecessors, successors and assigns (the “Releasees”) from all
actions, suits, claims and demands in law or equity that the Executive ever had,
now has, or hereafter may have, from the beginning of time to the date of this
Agreement, whether known or unknown, suspected or unsuspected. This release
includes but is not limited to all claims arising under Title VII of the Civil
Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the United States
Code, the Civil Rights Act of 1866, the Civil Rights Act of 1991, the Equal Pay
Act, the United States Constitution, the Employee Retirement Income Security
Act, the Americans with Disabilities Act, the National Labor Relations Act, the
Occupational Safety and Health Act, the Immigration Reform and Control Act,
Executive Orders 11246 and 11141, the Sarbanes-Oxley Act, the Worker Adjustment
Protection Act of 1990, the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Uniformed Services Employment and Reemployment Rights
Act, the Employee Polygraph Protection Act, the New Jersey Constitution, the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, the New Jersey Millville Dallas
Airmotive Plant Job Loss Notification Act, and any other federal, state or local
law or ordinances, or any common law claim under tort, contract or any other
theories now or hereafter recognized, as amended where applicable. This release
also includes claims which the Executive may have for any type of damages
cognizable under any of the laws referenced herein, including, but not limited
to, any and all claims for compensatory damages, punitive damages, and
attorneys’ fees and costs. The Executive shall not bring a lawsuit against any
of the Releasees for any of the claims described above. Should any entity,
agency, commission, or person file a charge, action, complaint or lawsuit
against the Releasees based upon any of the above-released claims, the Executive
agrees not to seek or accept any resulting relief whatsoever. The Executive also
agrees that this release should be interpreted as broadly as possible to achieve
the Executive’s intention to waive all Claims which the Executive may have
against the Releasees. The Executive acknowledges that the benefits made
available to the Executive have been explained to the Executive by the Company
and are due consideration in exchange for release of claims listed in Section 4
of the Agreement. Notwithstanding anything to the contrary herein, nothing in
this Agreement shall impact or otherwise affect the Executive’s rights under,
and to enforce, this Agreement. The Executive is advised that the Executive has
at least twenty-one (21) calendar days to consider this General Release, that
the Executive is advised to consult with the Executive’s own attorney prior to
signing this General Release and that the Executive may revoke the General
Release within a period of seven (7) days after signing and the General Release
shall not be effective or enforceable until the expiration of the seven (7) day
revocation period. American Water hereby agrees to unconditionally and
irrevocably release and discharge, to the maximum extent permitted by law, the
Executive from any and all claims or causes of action, suits, and demands
whatsoever in law or in equity, known or unknown, arising out of or in any way
connected with, or relating to any event, matter or occurrence existing or
occurring before the Company signs this Agreement, including but not limited to
any claims arising from and/or in any way related to Executive’s employment with
American Water so long as such conduct was not criminal or in violation of
American Water’s policies and practices existing on or before the Executive’s
Separation From Employment Date, including but not limited to American Water’s
Code of Ethics Policy.

 

[g20150805191907958526.jpg]

 

[g20150805191907958527.jpg]

Walter Lynch

 

Leonard Crane

Chief Operating Officer, Regulated Operations

 

 

American Water Works Service Company, Inc.

 

 

 

Dated:

 

, 2015

 

Dated:

    1 – 16

, 2015

 

 

 

9

[g20150805191903661524.jpg]

 